Citation Nr: 0737118	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1968 to October 1970.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the veteran's claim of entitlement 
to service connection for schizoaffective disorder. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Oakland RO in March 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

In November 2007, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2007).


FINDING OF FACT

A chronic psychiatric disorder was not present during service 
and the veteran's current acquired psychiatric disorder is 
not shown to be related to and his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disorder, which he contends were incurred as a 
result of stressful experiences in service.  See, e.g., the 
veteran's March 1, 2005 Substantive Appeal.  In the interest 
of clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
A veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA must inform the parties as to which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having reviewed the record, the Board has concluded 
that the notice requirements of the VCAA have been satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated December 10, 
2003, including evidence of "a relationship between your 
current disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the December 2003 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the December 2003 letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information.  The letter asked that the veteran complete such 
so that the RO could obtain private records on his behalf.  
The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.

The December 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the December 2003 VCAA letter specifically requested 
that the veteran: "Send us any treatment records pertinent 
to your claimed condition."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

A claim of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Dingess 
decision holds that because a service connection claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the March 2006 letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed acquired 
psychiatric disorder.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disability.  As explained, he has received proper VCAA notice 
as to his obligations, and those of VA, with respect to those 
crucial elements.

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.  In short, the 
record indicates that the veteran received appropriate notice 
pursuant to the VCAA.

Because there is no indication that further evidence could be 
obtained, which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claims.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's service 
medical records and VA and private treatment records of the 
veteran.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board observes in passing that in the absence of in-
service disease or injury, there is no obligation on the part 
of VA to seek a medical nexus opinion.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
The outcome of this case hinges on what occurred, or more 
precisely what did not occur, during service.  Therefore, in 
the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to the etiology of 
the veteran's psychiatric problems would in essence place the 
examining physician in the role of a fact finder.  In other 
words, any medical opinion that provided a nexus between the 
veteran's claimed psychiatric problems and his military 
service would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
A medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, 
including his testimony at the Oakland RO in March 2007.  
Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  For certain chronic disorders, including psychoses, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board's analysis will focus on these elements of 
the claim.  

Analysis

With respect to Hickson element (1), VA outpatient records 
document a current diagnosis of dysthymic disorder and 
depression.  Hickson element (1) is accordingly met for the 
claim.

With respect to Hickson element (2), disease or injury in 
service, the veteran's service medical records do not show 
evidence of psychiatric disease in service or within one year 
following separation from service.  Specifically, the 
veteran's separation examination dated in March 1970 is 
negative for psychiatric symptoms or diagnoses, and the 
veteran specifically denied "nervous trouble" on his report 
of medical history.  

The Board notes a June 1970 service medical record, where the 
veteran was seen for a "212 separation;" however, the 
veteran was "psychiatrically cleared" at that time because 
he did not exhibit any psychiatric disease.  He was given 
some anti-anxiety medication and seen again four days later, 
when he indicated that such was not effective.  His 
medication was switched at that time.  The remaining service 
medical records are negative for psychiatric complaints or a 
diagnosis of a psychiatric disease in service.  The Board 
thus finds the June 1970 treatment of the veteran for 
complaints of anxiety in service was not evidence of a 
chronic disability. No diagnosis of a psychiatric disability 
was rendered at that time and psychiatric symptoms were 
noticeably absent a few months later at separation from 
service and for a 20-year period following separation from 
service.

The veteran contends that substantial periods of absence 
without leave (AWOL) in service are reflective of the 
presence of an in-service psychiatric disease.  See the March 
2007 hearing transcript, pages 3-4 and 6.  However, review of 
the veteran's service personnel records indicate that the 
veteran's AWOL periods occurred between February 1969 and 
April 1970, months before the veteran's single complaint of 
anxiety just prior to his separation from service.  Moreover, 
as detailed above there is no indication of chronic 
psychiatric disease until decades after service, so it is 
impossible to correlate the veteran's periods of AWOL with 
such.  The argument accordingly lacks merit.

The veteran's service medical records are thus negative as to 
any suggestion of the presence of psychiatric disease.  
Indeed, the first diagnosis of a psychiatric disorder was 
made in 1989, almost twenty years after the veteran left 
military service.  

Moreover, the veteran first filed a claim for service 
connection for a psychiatric disability on April 2003, over 
three decades after leaving service.  He had previously filed 
an initial claim of entitlement to non service-connected 
pension benefits in October 1989, two decades after military 
service, and at that time he indicated his psychiatric 
problems were due to post-service work problems.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

The only evidence in favor of the claim is the veteran's own 
recent statements to the contrary.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

As discussed, the service medical records show no psychiatric 
disability, and the more contemporaneous private and VA 
outpatient records show no evidence of psychiatric problems 
until the late 1980s, at which time the veteran attributed 
his difficulties to his employment.  The Board finds this 
contemporaneous evidence from the veteran's military service 
to be far more persuasive than his own recent assertion to 
the effect that he incurred psychiatric disease in service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events many years earlier.  The veteran's memory 
may have been dimmed with time; in addition his recent 
statements have been made in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Because the record as a whole demonstrates that there was no 
psychiatric disease in service, the Board finds that the 
veteran's recent assertions to the contrary lack credibility 
and probative value.  Hickson element (2) has not been met, 
and the veteran's claim fails on that basis. 

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  

To the extent that the veteran himself believes that there is 
a medical nexus between his current psychiatric problems and 
service, lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
(2007) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran may testify as to observable events, 
but statements offered in support of the veteran's claim by 
him are not competent medical evidence and do not serve to 
establish a medical nexus or link to service.  The veteran 
was accorded ample opportunity to secure and present medical 
nexus evidence in his favor; he did not do so.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits]. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) 
relating to chronicity and continuity of symptomatology in 
service connection claims.  However, as has been discussed 
with respect to element (2), there was no chronic psychiatric 
disability diagnosed in service, and the objective evidence 
of record establishes the onset of psychiatric symptoms two 
decades after service without medical evidence linking these 
symptoms to service.  Supporting medical evidence is required 
in such cases.  Voerth v. West, 13 Vet. App. 117, at 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  
Continuity of symptomatology is therefore not demonstrated.
Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
benefit sought on appeal is accordingly denied.  The veteran, 
of course, may apply to reopen his claim with the RO at any 
time, with new and material evidence.  Of particular 
importance would be medical opinion evidence that there is a 
reasonable likelihood his current psychiatric problems are 
related to his duties in service.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


